Case 4:19-cv-00180-ALM-KPJ Document 41-3 Filed 06/21/19 Page 1 of 4 PageID #: 247




                    EXHIBIT B
Case 4:19-cv-00180-ALM-KPJ Document 41-3 Filed 06/21/19 PageFiled:
                                                             2 of5/21/2019
                                                                   4 PageID      #: 248
                                                                           4:14 PM
                                                                                Lynne Finley
                                                                                District Clerk
                                                                                Collin County, Texas
                                                                                By Tatiana Ortega Deputy
                                                                                Envelope ID: 33755058
                                         CAUSE NO. 416-01222-2019

   EDWARD BUTOWSKY in his individual                §          IN THE DISTRICT COURT
   and professional capacities,                     §
                                                    §
                            Plaintiff,              §
                                                    §           416th JUDICIAL DISTRICT
                     v.                             §
                                                    §
   SUSMAN GODFREY, LLP,                             §
                                                    §
                            Defendant.              §          COLLIN COUNTY, TEXAS

                    ORDER GRANTING DEFENDANT SUSMAN GODFREY’S
                         MOTION TO DISMISS WITH PREJUDICE

              On May 20, 2019, came to be heard Defendant Susman Godfrey, LLP’s (“Defendant”)

  Motion to Dismiss filed on April 1, 2019 (the “Motion”). Having considered the Motion, the

  pleadings on file, the evidence presented, and the arguments of counsel, the Court is of the opinion

  that Plaintiff Edward Butowsky in his individual and professional capacities (“Plaintiff”) has failed

  to establish by clear and specific evidence a prima facie case of each essential element of his

  defamation claim, his malicious prosecution claim, and his claim under New York Judiciary Law

  § 487 and that Defendant has established by a preponderance of the evidence the defense of

  attorney immunity and that therefore the Motion should be GRANTED in its entirety.

              IT IS THEREFORE ORDERED, ADJUDGED and DECREED that Plaintiff’s claims

  against Defendant are hereby dismissed with prejudice.

              IT IS FURTHER ORDERED that Plaintiff’s Response in Opposition to Motion to Dismiss

  (and supporting evidence) filed on May 20, 2019 at 8:02 a.m. is hereby stricken as untimely.

              IT IS FURTHER ORDERED that Plaintiff’s Motion to Permit Discovery filed on May 20,

  2019 at 8:02 a.m. is DENIED.




  ORDER GRANTING DEFENDANT’S MOTION TO DISMISS                                                    PAGE 1
  169943.v2
Case 4:19-cv-00180-ALM-KPJ Document 41-3 Filed 06/21/19 Page 3 of 4 PageID #: 249



              IT IS FURTHER ORDERED that Defendant be awarded reasonable attorneys’ fees in the

  amount of $18,000.00 incurred in defending against this lawsuit pursuant to TEX. CIV. PRAC. &

  REM. CODE § 27.009.

              This Order is a final order and fully resolves and disposes of all of Plaintiff’s claims and

  causes of action against Defendant in this action and is appealable.
                                          5/22/2019
              SIGNED this _________ day of ____________, 2019.


                                                    __________________________________________
                                                     ___
                                                      ____
                                                         ________
                                                               ____
                                                                  ____________________
                                                                                    _ __
                                                                                       ______
                                                    PRESIDING
                                                     RESIDING JUDGE




  ORDER GRANTING DEFENDANT’S MOTION TO DISMISS                                                    PAGE 2
  169943.v2
Case 4:19-cv-00180-ALM-KPJ Document 41-3 Filed 06/21/19 Page 4 of 4 PageID #: 250
